Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (the “Agreement”) is entered into by and between
Analogic Corporation (the “Company”) and John J. Millerick (“Mr. Millerick”).

A. Mr. Millerick has informed the Company that he wishes to resign from the
Company in order to pursue other opportunities.

B. The parties desire to enter into a written agreement embodying their mutual
understanding and promises concerning the orderly transition of Mr. Millerick’s
responsibilities and the resolution of all issues concerning Mr. Millerick’s
employment at the Company and the termination of that employment.

Now, therefore, in consideration of the mutual promises set forth below, and
intending to be legally bound, the parties agree as follows:

1. Separation Date.

a. Mr. Millerick hereby resigns, effective as of July 5, 2009, as Senior Vice
President, Chief Financial Officer, and Treasurer of the Company, and from such
other elected or appointed positions that may be held by Mr. Millerick in and
for the Company (or any of its subsidiaries or affiliates). Mr. Millerick agrees
to execute such additional documents and take such other actions as the Company
may request to reflect such resignation.

b. Notwithstanding the foregoing resignation, the parties agree that
Mr. Millerick will remain employed by the Company until September 29, 2009 (the
“Separation Date”). As of the end of the business day on the Separation Date,
Mr. Millerick will cease to be an employee of the Company, and cease to hold any
other position with the Company, its subsidiaries, affiliates and employee
benefit plans. In consideration of the Company’s promises under this Agreement,
Mr. Millerick hereby waives and forever relinquishes any rights he may have
under the Company’s Severance Plan for Management Employees (the “Severance
Plan”) and any other severance pay plan or arrangement other than this
Agreement. Mr. Millerick recognizes and agrees that this Section 1 would fully
satisfy and discharge any obligation the Company might have to provide a “Notice
Period” under the Severance Plan if Mr. Millerick did not waive and relinquish
any rights he may have thereunder.

2. Payment for Vacation Days. The Company shall pay Mr. Millerick an amount
equal to his daily rate of base salary as of the Separation Date multiplied by
the number of accrued and unused vacation days (including any pro-rata portion
thereof), less any applicable legally required or voluntarily authorized
deductions and withholdings.

3. Severance Pay. In full consideration of Mr. Millerick’s acceptance of all of
the terms and conditions of this Agreement and his execution of the Release of
Claims and Agreement Not to Sue that is Exhibit A to this Agreement (the
“Release”) in accordance with the provisions of Section 14(b) below and his not
revoking the Release during the revocation period



--------------------------------------------------------------------------------

set forth in Section 15 below, and subject to his performance hereunder, the
Company shall also provide Mr. Millerick with the following special benefits,
which Mr. Millerick acknowledges and agrees he is not owed, and to which he
would not otherwise be entitled:

a. For the period starting on the day after the Separation Date (as defined in
Section 1 of this Agreement) and continuing for one year thereafter (September
30, 2009, through and including September 29, 2010) (the “Severance Period”),
the Company shall pay Mr. Millerick amounts equal to what was formerly his
regular base salary, at the rate in effect on the Separation Date, less legally
required and voluntarily authorized deductions and withholdings (the “Severance
Pay”). The Severance Pay shall be paid to Mr. Millerick in accordance with the
Company’s customary payroll practices beginning promptly after the Separation
Date, but in no event before the Effective Date (as defined in Section 17 of
this Agreement). For the avoidance of doubt, the aggregate amount of Severance
Pay will be $279,450.12, before legally required and voluntarily authorized
deductions and withholdings. In addition, the Company shall continue to pay the
employer portion of Mr. Millerick’s group health (medical and dental) insurance
and group life insurance premiums for continuing coverage during the Severance
Period (the “Health Benefit”). Mr. Millerick hereby acknowledges and agrees that
the Severance Pay will provide him with at least four (4) weeks more in salary
continuation than he would otherwise be entitled to under the standard practices
ordinarily applicable to management employees of the Company whose employment
terminates under similar circumstances, and that the Health Benefit will provide
him with at least four (4) weeks more in employer-paid group health insurance
and group life insurance premiums than he would otherwise be entitled to under
such standard practices.

b. Any amount due and owing as a result of Analogic financial performance for
Fiscal Year 09 under the Analogic Annual Incentive Plan, as described under the
Plan.

c. Any unpaid portions of the Severance Pay described in Section 3(a) of this
Agreement shall be paid to Mr. Millerick’s estate in the event of his death, on
the condition that he has signed this Agreement and executed the Release in
accordance with the provisions of Section 14(b) below and has not exercised his
right to revoke the Release under Section 15 of this Agreement.

d. Title to the laptop computer, monitor, mobile phone, and printer used by
Mr. Millerick at the Company as of the Separation Date will be delivered to
Mr. Millerick after the Effective Date. A lump sum payment equal to $1,000
representing the estimated cost of mobile phone services and certain
professional memberships will be made as soon as practicable, but no later than
sixty (60) days, after the Effective Date. In addition, the telephone number
that is associated with the mobile phone provided by Analogic will be
transferred to Mr. Millerick, upon his request.

e. The Company will provide Mr. Millerick with career transition services
through New Directions. The cost of providing such services shall be borne by
the Company, such costs being paid no later than sixty (60) days after the
Effective Date.



--------------------------------------------------------------------------------

f. Notwithstanding the termination of Mr. Millerick’s employment as set forth in
this Agreement, any outstanding stock awards shall vest (or the restrictions
shall lapse, as the case may be) according to the schedule attached hereto as
Schedule 3f. Except as expressly modified in this Section 3(f), all other terms
and conditions pertaining to the respective stock awards will remain in full
force and effect.

Mr. Millerick recognizes and agrees that the provisions of this Section 3 and
the other provisions of this Agreement would fully satisfy, discharge and exceed
any obligation the Company might have to provide Mr. Millerick with “Severance
Benefits” under the Severance Plan if Mr. Millerick did not waive and relinquish
his rights thereunder pursuant to Section 1 of this Agreement.

4. Other Assistance. At the request of Analogic, Mr. Millerick will assist
Analogic in the preparation of all securities or other filings that may be
required in connection with or that relate to Analogic’s fiscal year 2009.
Mr. Millerick also agrees to cooperate with Analogic in transitioning his work
and will provide such advice and perform such transition activities as are
reasonably requested of him by the President and Chief Executive Officer of
Analogic. In consideration of the foregoing, Analogic will pay Mr. Millerick the
sum of $30,000.00, less legally required and voluntarily authorized deductions
and withholdings, on or before July 31, 2009.

5. Continuation of Certain Benefits.

a. Mr. Millerick shall have all rights provided under federal or state law to
continue participation in any group health (medical and dental) and life
insurance plan sponsored by the Company in which he was a primary participant
during his employment with the Company. After the end of the Severance Period,
if Mr. Millerick elects to continue his participation in the Company’s group
health (medical and dental) plans under the federal Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), he shall sign and return to the Company
within the time limits provided under COBRA the forms that he will receive under
separate cover. Mr. Millerick’s ability to elect to continue health insurance
coverage under COBRA’s provisions and life insurance coverage shall be
determined in accordance with the governing insurance policies. Until the
Release becomes effective in accordance with Section 14 below, Mr. Millerick’s
rights as to previously granted stock options and restricted stock awards, if
any, shall be determined in accordance with the governing plan documents and, as
applicable, the awards.

b. Except as may be otherwise provided in this Agreement, Mr. Millerick’s right
to any and all Company benefits will terminate on the Separation Date.

6. Return of Company Property. Mr. Millerick acknowledges, warrants, and
represents that on the Separation Date or upon earlier request by the Company,
he will return all property owned by the Company that has been in his
possession, custody, or control, including, but not limited to, any credit cards
(or credit cards on which the Company is a guarantor), building or office keys,
identification cards, laptops, telephones, pagers, and fax machines. As
referenced in 3.(d) above, Mr. Millerick may retain his laptop computer,
monitor, mobile phone



--------------------------------------------------------------------------------

and printer following the Company’s removal of all confidential and proprietary
information. Mr. Millerick agrees to repay to the Company the amounts of any
temporary or permanent advances previously made to him by the Company which
remain outstanding and any unpaid balances on any credit cards of monies due to
the Company or for which the Company is a guarantor.

7. Integrity of Company Records. Mr. Millerick agrees to leave intact all
electronic Company documents, including those that he developed or helped to
develop during his employment, and agrees to deliver to the Company on the
Separation Date and earlier upon request the computer media on which such
documents are stored and all passwords and keys necessary to access such
documents. Mr. Millerick warrants and represents to the Company that he has not
concealed, falsified, deleted, destroyed, or altered any documents, emails, or
other records of the Company, and that he has not copied any such materials
without written permission from the Company, except as may be authorized by the
Company’s written policies.

8. Protection of Confidential Information. Mr. Millerick acknowledges that in
the course of his employment with the Company or any of its predecessor
companies, he has had access to confidential information and trade secrets
relating to business affairs of the Company and/or its predecessor companies or
subsidiaries or affiliates (“Confidential Information”). Mr. Millerick agrees to
maintain the confidentiality of the Confidential Information. Mr. Millerick
agrees that, at no time following his execution of this Agreement, will he
disclose or otherwise make available to any person, company, or other party, any
Confidential Information. This Agreement shall not limit any obligations that
Mr. Millerick may have under applicable federal or state laws or any other
agreements that he may have with the Company. Mr. Millerick acknowledges and
reaffirms his obligations under his Proprietary Information and Inventions
Agreement with the Company that was effective January 31, 2000 (the “Proprietary
Information Agreement”), which shall continue in full force and effect. Any
provision of this Agreement to the contrary notwithstanding, nothing in this
Agreement is intended to waive any provision of the Proprietary Information
Agreement.

9. Business Expenses and Compensation. Mr. Millerick acknowledges that he has
been reimbursed by the Company for all expenses incurred in connection with his
employment at the Company and that no other reimbursements are currently owed to
him. Mr. Millerick further acknowledges that he has received payment in full for
all services rendered in conjunction with his employment through the Effective
Date at the Company and that no other compensation is currently owed to him.

10. Confidentiality of This Agreement. Mr. Millerick agrees to hold this
Agreement in confidence, and not to disclose, directly or by implication, any of
its provisions, except (a) to his spouse or immediate family members, or his
legal and financial advisors (in each case on the condition that those parties
cannot disclose the same to any others, except as required by operation of law),
and (b) to the extent required by law or to the extent necessary to enforce his
rights under this Agreement.

11. Entitlement to Unemployment Benefits and Reemployment. The Company agrees
not to challenge Mr. Millerick’s entitlement to any applicable unemployment
compensation



--------------------------------------------------------------------------------

benefits. Mr. Millerick agrees that at no time in the future will he seek
employment with the Company, its subsidiaries or affiliates, and he waives any
right to do so.

12. Advice of Counsel. Mr. Millerick is advised to consult with an attorney
before signing this Agreement or the Release. By signing this Agreement,
Mr. Millerick acknowledges and agrees that the Company has advised him in
writing to consult with an attorney concerning this Agreement and the Release,
including, but not limited to, by providing Mr. Millerick with a copy of this
Agreement and the Release to review in detail before signing. Mr. Millerick
further acknowledges and agrees that he is responsible for payment of all of his
own legal fees and expenses incurred in connection with the review of this
Agreement and the Release and the resolution of any and all Claims that he may
have against the Company.

13. No Solicitation or Disparagement; Competition. Mr. Millerick shall not,
during the Severance Period, either directly or indirectly, on his behalf or on
the behalf of others, solicit, divert, or hire away, or attempt to solicit,
divert, or hire away, to any other business, any person currently employed by
the Company or its subsidiaries or affiliates whether or not such employee is a
full-time employee or a temporary employee of the Company or its subsidiaries or
affiliates. Mr. Millerick shall not, either directly or indirectly, disparage
the Company or its services or products or any of the persons or entities that
are released under the provisions of the Release. Nothing in this Agreement
shall prohibit Mr. Millerick from providing truthful testimony in response to a
subpoena or other legal process. The Company will instruct its senior managers,
officers, and directors not to disparage Mr. Millerick, personally or
professionally.

In addition, as of the Effective Date and as approved by the Compensation
Committee of the Analogic Board of Directors, the Company shall be deemed to
have released Mr. Millerick from any and all obligations not to compete with the
Company following the Separation Date, including without limitation those
arising out of those certain Non-Competition Agreements signed by Mr. Millerick
during the period of his employment with the Company.

14. Conditions to Severance Pay and Health Benefit. Mr. Millerick’s entitlement
to receive and retain the Severance Pay, and Health Benefits described in
Section 3 above is contingent on (a) his signing this Agreement and delivering
it to the person identified in Section 15 below by June 30, 2009; (b) his
signing the Release after the Separation Date and on or before seven (7) days
after the Separation Date and delivering it to the person identified in
Section 14 below within seven calendar days after he signs it; (c) his not
revoking the Release within seven calendar days after he signs it; and (d) his
full performance of his obligations under this Agreement and the Release.

15. Right to Revoke Release. Within seven (7) days after his signing the Release
(and only within seven (7) days after his signing the Release), Mr. Millerick
may revoke the Release for any reason by informing the Company of his intent to
revoke the Release. The Release will not become effective or enforceable unless
and until (a) Mr. Millerick executes the Release after the Separation Date and
on or before seven (7) days after the Separation Date, (b) Mr. Millerick
delivers the signed Release to the person identified below within seven calendar
days after he signs it, and (c) the seven-(7)-day revocation period has expired
without Mr. Millerick having revoked the Release. Any such revocation must be in
writing and hand delivered to the person



--------------------------------------------------------------------------------

listed below or, if sent by mail, must be received by such person within the
applicable time period, sent by certified mail with return receipt requested,
and addressed as follows:

Douglas Rosenfeld

Vice President, Human Resources

Analogic Corporation

8 Centennial Drive

Peabody, Massachusetts 01960

In the event that Mr. Millerick effectively revokes the Release, neither
Mr. Millerick nor the Company will have any rights or obligations whatsoever
under this Agreement. Any such revocation will not affect the termination of
Mr. Millerick’s employment at the Company described in Section 1 of this
Agreement, which will be effective as of the date set forth in Section 1 of this
Agreement whether or not Mr. Millerick signs the Release or revokes the Release.

16. Knowing and Voluntary Agreement. Mr. Millerick hereby acknowledges and
agrees that (a) he has read this Agreement, including the Release, (b) the
Company has advised him in writing to consult with an attorney of his choosing
prior to signing this Agreement or the Release, (c) he understands the
provisions of this Agreement, or to the extent that he has not understood any
section, paragraph, sentence, clause, or provision, he has taken steps to ensure
that it was explained to him to his satisfaction, (d) he is not relying on any
representations by any representative of the Company concerning the meaning of
any provision of this Agreement or the Release, and (e) he has entered into this
Agreement knowingly and voluntarily.

17. Effective Date of Release. The Release shall not become effective until the
day (the “Effective Date”) that is eight (8) calendar days after Mr. Millerick
has signed the Release in accordance with the provisions of Section 14(b) above
and then only if (a) it has been delivered to the person named in Section 15 of
this Agreement within seven days after he signed it, and (b) it has not been
revoked by Mr. Millerick in accordance with the provisions of Section 15 of this
Agreement.

18. No Admission of Liability. This Agreement is not an admission by the Company
of any liability or wrongdoing, or an admission by the Company that any of its
actions or inactions are unjustified, unwarranted, discriminatory, wrongful, or
in violation of any federal, state, or local law, and this Agreement shall not
be interpreted as such. The Company disclaims any liability to Mr. Millerick or
any other person on the part of itself and/or its current or former directors,
officers, employees, representatives, and agents. Mr. Millerick agrees and
acknowledges that this Agreement shall not be interpreted to render either the
Company or Mr. Millerick to be a prevailing party for any purpose including, but
not limited to, an award of attorneys’ fees under any statute or otherwise.



--------------------------------------------------------------------------------

19. No Pending Complaints; Cooperation.

a. By signing this Agreement, Mr. Millerick acknowledges and represents that
neither he nor any of his representatives or assigns has filed any Claim against
any of the Released Parties with any federal, state, or local court or
administrative agency or in any forum, and that neither he nor any of his
representatives or assigns is a party to any such Claim.

b. Mr. Millerick agrees, subject to his reasonable availability and reasonable
advance notice, to cooperate reasonably with the Company, if requested by the
Company or its counsel to do so, in the defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of the Company. Mr. Millerick’s reasonable cooperation, in connection
with such claims or actions shall include, but not be limited to, his being
available to meet with Company counsel to prepare for trial or discovery or any
administrative hearing or mediation or other alternative dispute resolution
mechanism, and to act as a witness when requested by the Company at reasonable
times designated by the Company. The Company agrees to reimburse Mr. Millerick
for reasonably documented travel, food, and lodging expenses in connection with
the aforementioned cooperation. Mr. Millerick further agrees to execute and
deliver such instruments, documents, certificates, and affidavits and supply
such other information and take such further action as the Company reasonably
requires in order to effectuate or further document Mr. Millerick’s removal from
all offices, titles, statuses, and positions with the Company and its
subsidiaries and affiliates effective as of the end of the business day on the
Separation Date.

20. Successful Enforcement of Breach. In the event that Mr. Millerick is
determined to be in breach of any provision of this Agreement or the Release (or
any other agreement or obligation binding on Mr. Millerick) by an Arbitrator
under Section 23 of this Agreement, the Company will have no further obligations
under Section 3 of this Agreement. In the event of Mr. Millerick’s breach and
the Company’s successful enforcement of its rights under this Agreement or the
Release (or any other agreement or obligation binding on Mr. Millerick) by
judgment or settlement, then in addition to any other remedies and damages
available under law, the Company shall also be entitled to repayment of all
monies paid to Mr. Millerick pursuant to this Agreement, and shall also be
entitled to an award for all legal expenses and fees, including, but not limited
to, the reasonable fees and disbursements of counsel, incurred by the Company in
connection with its efforts to obtain or enforce any benefit or right provided
by this Agreement or the Release (or any other agreement or obligation binding
on Mr. Millerick). If the Company is determined to be in breach of any provision
of this Agreement by an Arbitrator under Section 23 of this Agreement, then in
addition to any other remedies and damages available under law, Mr. Millerick
shall also be entitled to an award of all legal expenses and fees, including,
but not limited to, the reasonable fees and disbursements of counsel, incurred
by him in connection with his efforts to obtain or enforce any benefit or right
provided by this Agreement or the Release.

21. No Adequate Remedy at Law. Mr. Millerick agrees that it is impossible to
measure in money all of the damages that will be incurred by the Company by
reason of his breach of any of his obligations under this Agreement or the
Release. Therefore, if the Company shall institute any action or proceeding to
enforce the provisions of this Agreement or the Release, Mr. Millerick hereby
waives, and shall not raise in any such action or proceeding, the



--------------------------------------------------------------------------------

claim or defense that the Company has an adequate remedy at law.

22. No Assignment. This Agreement is personal to Mr. Millerick and not
assignable.

23. Governing Law and Arbitration. This Agreement, including the Release, shall
be governed by the laws of the Commonwealth of Massachusetts, without regard to
the conflict of laws principles thereof, except to the extent that the laws of
the Commonwealth are preempted by federal law. If any part of this Agreement,
including the Release, is construed to be in violation of any law, such part
shall be modified to achieve the objective of the parties to the fullest extent
permitted, and the balance of this Agreement shall remain in full force and
effect. All disputes arising out of, or in connection with, the interpretation
or breach of this Agreement or the Release, which are not promptly settled by
mutual agreement of the parties, will be finally settled by arbitration in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association. Unless otherwise agreed to in writing by
both parties, such arbitration shall be conducted in Boston, Massachusetts.

24. Entire Agreement. This Agreement, including the Release, contains the entire
agreement between Mr. Millerick and the Company with respect to the subject
matter of this Agreement and the Release, and there are no promises,
undertakings or understandings as to such subject matter outside of this
Agreement or the Release, except as may otherwise be stated in this Agreement or
the Release. This Agreement supersedes all prior or contemporaneous discussions,
communications, understandings, negotiations, and agreements, whether written or
oral, with respect to Mr. Millerick’s employment at the Company, termination of
that employment, and all related matters, except as may otherwise be stated in
this Agreement. For the avoidance of doubt, neither this Agreement nor the
Release supersedes the Proprietary Information Agreement, which continues in
full force and effect. Mr. Millerick’s rights to payments or employee benefits
from the Company are specified exclusively and completely in this Agreement.
This Agreement, including the Release, may only be modified or amended by a
writing signed by an authorized officer of the Company and by Mr. Millerick.

25. Compliance with Code Section 409A.

a. General. It is intended that this Agreement comply with the requirements of,
or qualify for an exemption from, Code Section 409A and the guidance issued
thereunder. Any payments that qualify for the “short-term deferral” exception or
another exception under Code Section 409A will be paid under the applicable
exception. In no event may Mr. Millerick, directly or indirectly, designate the
calendar year of any payment under this Agreement. Within the time period
permitted by the applicable law, the Company may, in consultation with Mr.
Millerick, modify this Agreement in order to cause the provisions of the
Agreement to comply with the requirements of Code Section 409A, so as to avoid
the imposition of taxes and penalties.

b. In-Kind Benefits and Reimbursements. Despite any contrary provision of this
Agreement, all reimbursements and in-kind benefits provided under this
Agreement will be made or provided in accordance with the requirements of Code
Section 409A, including, where applicable, the requirement that (w) any
reimbursement is for expenses incurred during Mr.



--------------------------------------------------------------------------------

Millerick’s lifetime (or during a shorter period of time specified in this
Agreement); (x) the amount of expenses eligible for reimbursement, or in kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in kind benefits to be provided, in any other calendar
year; (y) the reimbursement of an eligible expense will be made no later than
the last day of the calendar year following the year in which the expense is
incurred; and (z) the right to reimbursement or in kind benefits is not subject
to liquidation or exchange for another benefit.

c. Delay of Payments. Despite any contrary provision of this Agreement, if Mr.
Millerick is considered a “specified employee” for purposes of Section 409A (as
determined in accordance with the methodology established by the Company as in
effect on the date of termination), (x) any payment that constitutes
nonqualified deferred compensation within the meaning of Section 409A of the
Code that is otherwise due to Mr. Millerick under this Agreement during the
six-month period following his separation from service (as determined in
accordance with Section 409A of the Code) will be accumulated and paid to
Mr. Millerick on the first business day of the seventh month following his
separation from service (the “Delayed Payment Date”) and (y) in the event any
equity compensation awards held by Mr. Millerick that vest upon termination of
Mr. Millerick’s employment constitute nonqualified deferred compensation within
the meaning of Code Section 409A, the delivery of shares of common stock (or
cash) as applicable in settlement of such awards shall be made on the earliest
permissible payment date (including the Delayed Payment Date) or event
under Code Section 409A on which the shares (or cash) would otherwise be
delivered or paid. Mr. Millerick will be entitled to interest on any delayed
cash payments from the date of termination to the Delayed Payment Date at a rate
equal to the applicable federal short-term rate in effect under Code
Section 1274(d) for the month in which the Millerick’s separation from service
occurs. If Mr. Millerick dies during the postponement period, the amounts and
entitlements delayed on account of Section 409A shall be paid to the personal
representative of his estate on the first to occur of the Delayed Payment Date
or 30 days after the date of his death.

d. Separate Payments. Despite any contrary provision of this Agreement, any
references to termination of employment or Mr. Millerick’s date of termination
shall mean and refer to the date of his “separation from service,” as that term
is defined in Section 409A of the Code and Treasury Regulation
Section 1.409A-1(h). Mr. Millerick and Analogic agree and anticipate that the
level of bona fide services performed by Mr. Millerick after the Separation Date
shall be permanently decreased beneath the level set forth in Treasury
Regulation Section 1.409A-1(h) to constitute a “separation from service” of
Mr. Millerick from Analogic.



--------------------------------------------------------------------------------

In Witness Whereof, the parties have executed this Agreement under seal by their
signatures below.

 

ANALOGIC CORPORATION     By   /s/ James W. Green     /s/ John J. Millerick  
James W. Green     John J. Millerick   President and Chief Executive Officer    
Date: June 10, 2009     Date: June 10, 2009



--------------------------------------------------------------------------------

Schedule 3f

 

               Unvested Shares/Options   

Unvested
Shares/

Options Subject

   Vesting    Option     

Award

Year

  

Type of Award

   Original
Grant Date    Outstanding    To Be
Cancelled    to Accelerated
Vesting    Date
(if applicable)    Expiration
Date   

Pro Ration Calculation

FY03

   Time-Based Restricted Shares    6/11/2003    833    0    833    6/11/2009   
na   

FY04

   Time-Based Restricted Shares    2/24/2004    1666    0    1666    6/11/2009
   na    Na

FY08

   Performance Contingent Restricted Shares    10/27/2007    3200    0    3200
   FYE 2010    na    Na

FY09

   Performance Contingent Restricted Shares    9/23/2008    1340    372    968
   FYE 2011    na    Number of whole months worked in performance period plus
number of months of severance    Stock Options    9/23/2008    4020    1117   
2903    Separation
Date    Separation
Date plus
1 year    Number of whole months worked since August 1, 2008 plus number of
months of severance    Time-Based Restricted Shares (LTIP)    9/23/2008    1340
   372    968    Separation
Date    na    Number of whole months worked since August 1, 2008 plus number of
months of severance    Time-Based Restricted Shares (AIP)    9/23/2008    369   
0    369    Separation
Date    na    na

Note: Unvested Shares/Options will vest as described above per the terms of the
underlying grants.



--------------------------------------------------------------------------------

Exhibit A

RELEASE OF CLAIMS AND AGREEMENT NOT TO SUE

This Release of Claims and Agreement Not to Sue (this “Release”) is being
executed by John J. Millerick on the date set forth on the signature page below.

1. Released Claims. In consideration of the payment by the Company to me of the
Severance Pay described in Section 3.a. of that certain separation agreement
between me and Analogic Corporation (the “Separation Agreement”), and in
consideration of the Health Benefit and career transition services to be
provided at the Company’s expense pursuant to Sections 3.a. and 3.c. of the
Separation Agreement, which Severance Pay, Health Benefit and career transition
services I acknowledge I would not otherwise be entitled to receive, I, John J.
Millerick, for myself and my heirs, executors, administrators, representatives,
successors and assigns, hereby fully, forever, and unconditionally release,
acquit, and discharge the Company and its subsidiaries, other affiliated
entities, predecessors, successors, and assigns, and the officers, directors,
shareholders, holders of any interest, principals, employees, employee benefit
plans (except to the extent that the Separation Agreement provides for benefits
or rights to be provided to me under any such plans), attorneys, fiduciaries,
agents and other representatives of or in each of them (the “Released Parties”)
of and from any and all claims, charges, complaints, actions, causes of action,
suits, rights, debts, sums of money, agreements, covenants, contracts, promises,
omissions, representations, accounts, reckonings, obligations, damages, costs,
liabilities, expenses, and demands (the previously listed items being sometimes
referred to collectively in this Release as “Claims”) of any kind and nature
whatsoever, whether known, unknown, presently existing, contingent, or
conditional, in law or in equity, which I ever had or now have against the
Released Parties, for or by reason of any matter, cause, or thing whatsoever
from the beginning of the world to the date on which I am signing this Release,
including, but not limited to, any and all Claims arising out of my employment
at, and/or separation from, the Company (the “Released Claims”), which Released
Claims shall include, but not be limited to, any Claims under or in connection
with any or all of the following:

i. The Massachusetts Fair Employment Practices Act, which includes Massachusetts
General Law, Chapter 15lB, as amended; the Massachusetts Privacy Statute, G.L.
c. 214, § 1B, as amended; the Massachusetts Wage Payment Statute, G.L. c. 149, §
148 et seq., as amended; the Massachusetts Sexual Harassment Statute, G.L. c.
214, § 1C, as amended; the Massachusetts Consumer Protection Act, G.L. c. 93A,
as amended; the Massachusetts Civil Rights Act, G.L. c.12, § 11H and § 11I, as
amended; the Massachusetts Equal Rights Act, G.L. c. 93, § 102, as amended; and
the Massachusetts Workers Compensation Statute, G.L.c. 152;

ii. The Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., as
amended by the Older Workers Benefit Protection Act, 29 U.S.C. § 626 et seq.;

iii. The Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.;

iv. The Employee Retirement Income and Security Act, 29 U.S.C. §



--------------------------------------------------------------------------------

1001, et seq.;

v. The Fair Labor Standards Act, 29 U.S.C. § 201 et seq.;

vi. Sections 1981 through 1988 of Title 42 of the United States Code, as
amended;

vii. The Equal Pay Act of 1963, Public Law 88-38;

viii. The Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.:

ix. The National Labor Relations Act, 29 U.S.C. § 151 et seq.;

x. The Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.;

xi. The Rehabilitation Act, 29 USC. § 701 et seq.;

xii. Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights
Act of 1991, 42 U.S.C. § 2000e et seq.;

xiii. The Worker Adjustment and Retraining Notification Act of 1988, 29 U.S .C.
§ 2101 et seq.;

xiv. Any other federal, state, or local law, including any attorneys’ fees that
could be awarded in connection with these or any other Claims;

xv. Any and all common-law Claims under contract, quasi-contract or tort
theories, including, but not limited to:

 

  A. Breach of contract, breach of an express or implied promise, breach of the
implied covenant of good faith and fair dealing, or breach of fiduciary duty;

 

  B. lnterference with contractual relations;

 

  C. Promissory estoppel, or quantum meruit;

 

  D. Breach of employee handbooks, manuals, or other policies;

 

  E.

Any Claim under or associated with any of the Company’s equity compensation
plans or arrangements, including any Claim with respect to any stock options and
restricted stock awards, but excluding any Claims with respect to or arising
under the provisions of Section 3(f) of the Separation Agreement, and any Claim
under or associated with any



--------------------------------------------------------------------------------

 

other employee compensation or benefit plan, including but not limited to the
Company’s Severance Plan for Management Employees, but excluding any Claims with
respect to or arising under the provisions of Sections 3(a), 3(b), and/or 4(a)
of the Separation Agreement;

 

  F. Assault or battery;

 

  G. Invasion of privacy or disclosure of private or protected personal
information;

 

  H. False imprisonment;

 

  I. Intentional or negligent misrepresentation, or fraud;

 

  J. Retaliation, or intentional or negligent infliction of emotional distress;

 

  K. Defamation (including all forms of libel, slander, and self-defamation);

 

  L. Wrongful discharge, or wrongful discharge in violation of public policy;

 

  M. Negligence, including negligent hiring, retention, or supervision;

 

  N. Any other Claim based on any theory, whether developed or undeveloped,
arising from or related in any way to my employment or the termination of my
employment at the Company, or any other fact or matter occurring prior to my
signing this Agreement;

 

  O. Any other Claim arising under or related to any other federal, state, or
local human rights, civil rights, wage-hour, pension, labor or employment laws,
rules, or regulations, other public policy; and/or

 

  P. Any other Claim arising under common law or in equity.

2. Exclusions. The only Claims excluded from the Released Claims are (a) Claims
for breach of the Separation Agreement by the Company, (b) Claims that first
arise after the date on which I signed this Release, (c) Claims concerning
vested benefits under any retirement and/or pension plans under the Employee
Retirement Income Security Act (29 U.S.C. § 1001 et seq.), and (d) Claims to
defense and indemnification by the Company for actions taken



--------------------------------------------------------------------------------

by me in the course and scope of my employment at the Company, whether under the
Company’s by-laws, articles of organization, liability insurance policies,
agreements, or otherwise provided, however, that I understand that the Company
makes no representations or warranties pertaining to the merits of any such
specific Claim. For the avoidance of doubt, Claims under the Company’s Severance
Plan for Management Employees are not excluded from the Released Claims. Nothing
in this Release shall prohibit me from filing a Claim with, cooperating with, or
participating in any investigation or proceeding conducted by, the federal Equal
Employment Opportunity Commission or a state Fair Employment Practices Agency
(except that I acknowledge that I may not be able to recover any monetary
benefits in connection with such Claim or proceeding).

3. Agreement Not to Sue. By signing this Release, I acknowledge and represent
that neither I nor any of my representatives or assigns has filed any Claim
against any of the Released Parties with any federal, state, or local court or
administrative agency, or in any forum, and that neither I nor any of my
representatives or assigns is a party to any such Claim. In addition, I agree,
on behalf of myself and my heirs, executors, administrators, representatives,
successors and assigns, not to file or otherwise assert any Released Claim
against any of the Released Parties with any federal, state, or local court or
administrative agency, or in any forum, except as permitted by Section 2 above.

4. Right to Revoke. I understand that, within seven (7) days after I sign this
Release (and only within seven (7) days after I sign this Release), I may revoke
this Release for any reason by informing the Company of my intent to revoke the
Release. I understand that this Release will not become effective or enforceable
unless and until (a) I execute this Release after the Separation Date and on or
before seven (7) days after the Separation Date, (b) I deliver the signed
Release to the person identified below within seven calendar days after I sign
it, and (c) the seven-(7)-day revocation period has expired without my having
revoked this Release. I understand that any such revocation must be in writing
and hand delivered to the person listed below or, if sent by mail, must be
received by such person within the applicable time period, sent by certified
mail with return receipt requested, and addressed as follows:

Douglas Rosenfeld

Vice President, Human Resources

Analogic Corporation

8 Centennial Drive

Peabody, Massachusetts 01960

I understand that in the event that I effectively revoke the Release, neither I
nor the Company will have any rights or obligations whatsoever under the
Separation Agreement. I also understand that any such revocation will not affect
the termination of my employment at the Company described in Section 1 of the
Separation Agreement, which will be effective as of the date set forth in
Section 1 of the Separation Agreement whether or not I revoke the Release.



--------------------------------------------------------------------------------

5. Adequate Time to Review. I acknowledge that I have been given at least
twenty-one (21) days in which to consider the provisions of the Separation
Agreement and this Release before signing them.

6. Knowing and Voluntary Waiver. I hereby acknowledge and agree that (a) I have
read the Separation Agreement and this Release, (b) the Company has advised me
in writing to consult with an attorney of my choosing prior to signing the
Separation Agreement and this Release, (c) I understand the provisions of the
Separation Agreement and this Release, or to the extent that I have not
understood any section, paragraph, sentence, clause, or provision, I have taken
steps to ensure that it was explained to me to my satisfaction, (d) I am not
relying on any representations by any representative of the Company concerning
the meaning of any provision of the Separation Agreement or this Release, and
(e) I have entered into the Separation Agreement and this Release knowingly and
voluntarily. I UNDERSTAND AND AGREE THAT BY ENTERING INTO THIS RELEASE I AM
WAIVING ANY AND ALL RIGHTS OR CLAIMS THAT I MIGHT HAVE ARISING UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED BY THE OLDER WORKERS BENEFIT
PROTECTION ACT, AND THAT I HAVE RECEIVED CONSIDERATION BEYOND THAT TO WHICH I
WAS ENTITLED IN THE ABSENCE OF THIS RELEASE.

7. Effective Date. This Release shall not become effective until the day (the
“Effective Date”) that is eight (8) calendar days after I have signed it in
accordance with the provisions of Section 13(b) of the Separation Agreement and
then only if (i) it has been delivered to the person named in Section 4 of this
Release within seven days after I signed it, and (ii) it has not been revoked by
me in accordance with the provisions of Section 4 of this Release.

8. Entire Agreement. This Release and the Separation Agreement contain the
entire agreement between me and the Company with respect to the subject matter
of this Release, and there are no promises, undertakings or understandings as to
such subject matter outside of this Release and the Separation Agreement. This
Release may only be modified or amended by a writing signed by an authorized
officer of the Company and me.

I understand the contents of this Release, and I am signing it voluntarily on
the      day of                     , 2009.

 

   John J. Millerick